DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-20 are pending in the application.  
Priority
	This application is divisional of U.S. Patent Application No. 16/606/114, filed October 17, 2019, which is a U.S. National Stage entry of PCT/IL2018/050463, filed April 26, 2018, which claims priority to Israel Patent Application No. 251949 filed on April 26, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2021, 02/04/2022, 08/15/2022 and 09/01/202 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
	Claims 17-20 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over the compound represented by PubChem CID: 6376145; IUPAC Name: methyl 4-cyano-3-[(2E)-2-[cyano(thiophen-2y-lsulfonyl)methylidene]hydrazinyl]-thiophene-2-carboxylate (2005)(referred to herein as PubChem CID: 6376145): URL https://pubchem.ncbi.nlm.nih.gov/compound/6376145 (cited by Applicants) in view of PubChem Bioassay Record for AID 1044 (2008) URL https://pubchem.ncbi.nlm.nih.gov/bioassay/1044; cited by Applicants (referred to herein as PubChem Bioassay Record 1044) further in view of MCKIM (Pharmaceutical Technology, May 2008, p. 1-6; cited by Applicants).
The following definition of “pharmaceutical composition” at p. 35 line 32 is employed in the current examination.
	
    PNG
    media_image1.png
    102
    535
    media_image1.png
    Greyscale

PubChem CID: 6376145 recites the compound formula (I), which reads on the cited claims,
    PNG
    media_image2.png
    248
    353
    media_image2.png
    Greyscale
where X1 and X2 are each S, X3 is CN, X7 is CN, R1 is H, R2 is absent, X4-X6 and X8 are each H, R3 is OR5, and R5 is methyl.
PubChem Bioassay Record 1044 (p. 4 of 15 par. 7) discloses the associated method used in an assay of bioactivity of the above-cited compound, comprising the step(s):

    PNG
    media_image3.png
    38
    612
    media_image3.png
    Greyscale

where, here, the ordinary artisan would appreciate that the test compound is dissolved in DMSO prior to adding the composition to the assay.
Regarding DMSO as a pharmaceutically acceptable carrier or excipient in a pharmaceutical composition, according to McKim (Abstract), "several regulated, marked products include DMSO as a component of the finished dose" and further (p. 6 col 1 par 5 - col 2 par 1)…and [a] GMP-produced compendial product (Procipient dimethyl sulfoxide, PhEur) is now commercially available for pharmaceutical applications. This ensures that a pharmaceutically acceptable product which is suitable for use in human applications is reliably attainable" and "dimethyl sulfoxide USP, PhEur is a versatile and safe material that has much to offer as an excipient product."
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over the compound represented by PubChem CID: 6371770; IUPAC Name: methyl 3-[(2E)-2-[cyano(thiophen-2-ylsulfonyl)methylidene]hydrazinyl] thiophene-2-carboxylate (2005)(referred to herein as PubChem CID:6371770): URL: <https://pubchem.ncbi.nlm.nih.gov/compound/6371770 (cited by Applicants) in view of PubChem Bioassay Record for AID 540299 (2011) URL  https://pubchem.ncbi.nlm.nih.gov/bioassay/540299; cited by Applicants (referred to herein as PubChem Bioassay Record 6371770) further in view of MCKIM (Pharmaceutical Technology, May 2008, p. 1-6; cited by Applicants).
The following definition of “pharmaceutical composition” at p. 35 line 32 is employed in the current examination.
	
    PNG
    media_image1.png
    102
    535
    media_image1.png
    Greyscale

PubChem CID: 6371770 recites the following compound formula (I) and SM1, which reads on the cited claims
    PNG
    media_image4.png
    234
    349
    media_image4.png
    Greyscale
.
PubChem Bioassay Record 540299 (p. 3 of 12 par. 2) discloses the associated method used in an assay of bioactivity of the above-cited compound, comprising the step(s):

    PNG
    media_image5.png
    194
    1042
    media_image5.png
    Greyscale

(emphasis added), where, here, the test compound is dissolved in DMSO prior to adding the composition to the assay.
Regarding DMSO as a pharmaceutically acceptable carrier or excipient in a pharmaceutical composition, according to McKim (Abstract), "several regulated, marked products include DMSO as a component of the finished dose" and further (p. 6 col 1 par 5 - col 2 par 1)…and [a] GMP-produced compendial product (Procipient dimethyl sulfoxide, PhEur) is now commercially available for pharmaceutical applications. This ensures that a pharmaceutically acceptable product which is suitable for use in human applications is reliably attainable" and "dimethyl sulfoxide USP, PhEur is a versatile and safe material that has much to offer as an excipient product."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anna Jiang can be reached at 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625